Filing HOAPEOS4DECH-FOTSP RIDSPIRBO Qocemnentph 6 Filed 06/18/19 Page 1 of 1 PagelD 21

VERIFIED RETURN OF SERVICE / Job # J193854

Client Info:

 

MARIE MATTOX
.203 NORTH GADSDEN STREET
Tallahassee, FL 32301

 

Case Info:

PLAINTIFF: CIRCUIT COURT

CATRINA SMITH ET. AL. Court Division: CV-H
-versus-

DEFENDANT: County of Duval, Florida

SOUTHERN BAPTIST HOSPITAL OF FLORIDA, INC. D/B/A BAPTIST Court Case # 16-2019-CA-002479-XXXX-MA
MEDICAL CENTER JACKSONVILLE

Service Info:

 

Date Received by ACCURATE SERVE TALLAHASSEE: 5/28/2019 at 09:51 AM

Service: I Served SOUTHERN BAPTIST HOSPITAL OF FLORIDA, INC. D/B/A BAPTIST MEDICAL CENTER JACKSONVILLE;
GRANGER, HARVEY

With: SUMMONS; COMPLAINT

by leaving with Karen Cody, SECRETARY

At Business 841 PRUDENTIAL DRIVE, SUITE 1802 JACKSONVILLE, FL 32207
On 5/30/2019 at 09:00 AM

Manner of Service: CORPORATE

CORPORATE SERVICE: F.S. 48.081 (1)(a)(b)(c)(d), (2) or (3)

I Michael Hackett acknowledge that I am authorized to serve pracess, in good standing in the jurisdiction wherein the process was
served and I have no ej the above action. Under penalties of perjury, I declare that I have read the foregoing document and

that the facts stated in it 4 ; a

ACCURATE SERVE TALLAHASSEE
400 Capital Circle SE, Suite 18291
Tallahassee, FL 32301

  

Signature of Server:
Michael Hackett
110

Client # 7192609
Job # 3193854

lofi

mx

7 BABA SLEN

ACCEPTED: DUVAL COUNTY, RONNIE FUSSELL, CLERK, 06/07/2019 12:43:31 PM
